Citation Nr: 0903068	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-17 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating for 
diabetes mellitus, evaluated as 20 percent disabling, to 
include entitlement to a separate compensable rating for 
diabetic gastroparesis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in October 2008.  A copy of the transcript 
of that hearing is of record.  At the hearing, the veteran 
indicated that he wished to withdraw the issue of entitlement 
to service connection for hearing loss.  Accordingly, that 
claim is not currently in appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claim for an initial rating in excess of 30 percent 
for PTSD, it is the Board's conclusion that additional 
medical development to evaluate the veteran's current 
disability level would prove useful in this case.  He was 
most recently thoroughly examined for his PTSD in 2007.  In 
light of the fact that the veteran and his spouse contend 
that his PTSD is more disabling than currently rated (in 
testimony at the October 2008 personal hearing), the Board 
finds a new examination is in order.  See e.g. Massey v. 
Brown, 7 Vet. App. 204 (1994); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995).  VA's duty to assist includes 
obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2008).  

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the PTSD is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Moreover, at the hearing, the 
veteran indicated that he continued to be seen at a Vet 
Center on an every other week basis for treatment for his 
PTSD.  These records should be obtained and added to the 
file.  

As to the veteran's claim regarding diabetes mellitus, the 
Board notes that his diabetic gastroparesis has also been 
service-connected (as part and parcel of the diabetes).  The 
veteran asserts that this condition warrants a separate 
disability rating.  He argues that an increased rating is 
warranted for diabetes in that he has to take insulin and 
restrict his diet and his activities for control of this 
disorder.  At the recent hearing he testified that since his 
last VA examination in April 2008, (which included an opinion 
that his gastroparesis was secondary to his diabetes), his 
condition had worsened.  He points to a September 2008 
private report which reflects continued abdominal problems.  

In summary, the Board finds that further evidentiary 
development and adjudication on the part of the RO is needed 
to determine whether, in light of Note (2) of Diagnostic Code 
(DC) 7913, the veteran's claimed complications of his 
service- connected diabetes mellitus are of such a degree of 
severity as to warrant separate evaluations.  The Board views 
these determinations to be "inextricably intertwined" with 
the underlying issue of whether an increased evaluation is 
warranted for diabetes mellitus.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA (to include the VA 
facility in Wilkes-Barre, Pennsylvania) 
and non-VA health care providers (to 
include the Vet Center in Scranton, 
Pennsylvania) who have treated him for 
his psychiatric and/or diabetes mellitus, 
to include all related gastrointestinal 
symptoms, conditions on appeal.  With any 
necessary authorization from the veteran, 
the AMC/RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  

2.  Initially, the AMC/RO should arrange 
for the veteran to have a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination and entry of any opinions.  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.  The VA examiner 
should also specifically address/discuss 
the following:

A.  The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD, 
bearing in mind his entire social-medical 
history, particularly, any degree of 
industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

3.  Then, the veteran should be afforded 
a VA examination, with appropriate 
examiner(s), to determine the nature and 
extent of his diabetes mellitus and 
secondary complications of this disorder, 
to include gastroparesis.  The claims 
file must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s) and entry of any opinions.  
The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should specifically comment on 
whether the veteran's diet and activities 
are restricted as a result of his 
diabetes.  Moreover, the examiner should 
provide a description of the symptoms and 
severity of complications associated with 
the veteran's gastroparesis.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

The veteran should be given adequate 
notice of the requested examinations to 
include advisement of the consequences of 
failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.  
38 C.F.R. § 3.655 (2008)

4.  After completion of the above 
development, the veteran's claims of 
entitlement to an initial rating in 
excess of 30 percent for PTSD and 
entitlement to a rating in excess of 20 
percent for diabetes, to include 
entitlement to a separate compensable 
rating for gastroparesis, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  .

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




